                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

DONYA VANCE,

                                Plaintiff,                           OPINION AND ORDER
         v.
                                                                           18-cv-470-wmc
ANDREW M. SAUL, Commissioner of
Social Security,

                                Defendant.


         Pursuant to 42 U.S.C. § 405(g), plaintiff Donya Vance seeks judicial review of a

final determination that she was not disabled within the meaning of the Social Security

Act. Vance contends that remand is warranted because the administrative law judge

(“ALJ”) erred in (1) finding that her degenerative disc disease did not meet Listing 1.04,

and (2) failing to support her residual functional capacity (“RFC”) with substantial

evidence. The court held a telephonic hearing on plaintiff’s appeal on November 6, 2019.

For the reasons that follow, the court rejects both challenges and will affirm the denial of

benefits.



                                         BACKGROUND 1

      A. Overview of Claim

         Plaintiff Donya Vance applied for social security disability benefits and

supplemental social security income in November 2014, claiming an alleged onset date of

August 16, 2014. With a birth date of January 31, 1975, Vance was “a younger individual”



1
    The following facts are drawn from the administrative record, which can be found at dkt. #10.
for the relevant period of her social security appeal. Vance has past relevant work as a

nurse assistant and nursey school attendant. Her claimed disability was based on her heart

condition, lower back pain, and asthma. (AR 265.)



   B. ALJ’s Decision

       ALJ John Martin held an in-person hearing on July 6, 2017, in Madison, Wisconsin,

at which plaintiff appeared personally and by counsel. As of the alleged onset date, the

ALJ found that Vance suffered from the following severe impairments: degenerative disc

disease, osteoarthritis and allied disorders, obesity, cardiomyopathy, degenerative joint

disease, and asthma. (AR 30.) Plaintiff’s appeal concerns the ALJ’s treatment of her

degenerative disc disease and obesity. As such, the court’s review of the ALJ’s opinion and

the medical record will similarly focus on those areas.

       At step three, the ALJ considered whether Vance’s impairments met or medically

equaled the severity of the listed impairments. Particularly material to this appeal, the ALJ

explained that:

              The severity of the claimant’s degenerative disc disease does
              not meet the requirements under Listing 1.04 because there is
              no evidence of nerve root compression, spinal arachnoiditis
              resulting in the need for changes in posture more than once
              every two hours, or lumbar spinal stenosis resulting in inability
              to ambulate effectively. Medical imaging of her back found a
              disc protrusion at L5-S1 and L4-L5 (Exhibit 4F/8). However,
              the claimant is able to walk without assistive devices, is able to
              perform activities of daily living, and examinations have
              consistently found normal muscle strength.

(AR 30.)    At the same time, the ALJ acknowledged that Vance’s “impairments are

compounded by obesity,” and stated specifically that he considered these impacts in


                                              2
formulating her RFC.

       Ultimately, the ALJ determined that Vance had the RFC:

              to perform sedentary work as defined in 20 CFR 404.1567(a)
              and 416.967(a) except the claimant can stand for a total of 2
              hours and walk for a total of 2 hours in an 8-hour workday.
              The claimant must avoid concentrated exposure to dust, odors,
              fumes, pulmonary irritants, and temperature extremes.

(AR 31.) With respect to Vance’s degenerative disc disease and obesity in particular, the

ALJ concluded that “the record supports some back pain, but not to the extent that would

preclude the claimant from performing all work.” (AR 32.) In support of that finding, the

ALJ explained that: (1) “the claimant appears to be able to perform some activities of daily

living such as driving, going shopping in stores, and taking care of her three young

children”; (2) while acknowledging the 2014 MRI showing a disc protrusion at L5-S1 and

L4-L5, a “May 2013 examination noted that the claimant had full muscle strength but also

had a slow and steady gait”; (3) physical therapy has “helped with overall improvement in

mobility and activity level,” and she was noted as having “good rehab potential”; (4) an

“April 2015 consultative examination found some limited range of motion in her joints,

but also found that the claimant had normal muscle strength, normal motor strength, and

was able to get up from a lying position to a standing position without support”; and (5)

doctor’s records stated that Vance “has some pain relief from medication.” (AR 32-33.)

The ALJ further explained that he accommodated her back pain and obesity by limiting

her to sedentary exertional level of work and by limiting her to “standing/walking up to

two hours during an eight hour workday.” (AR 33.)

       The ALJ also placed great weight on the opinions of state agency medical


                                             3
consultants Pat Chan, M.D., and Mina Khorshidi, M.D., both of whom determined that

Vance could perform work at the sedentary level and can stand or walk for a total of 2

hours out of an 8-hour day. (AR 34; AR 104-11 (Chan); AR 136-38 (Khorshidi).) In

addition, Dr. Chan considered plaintiff’s impairments, determining that they did not “meet

or equal a listing.” (AR 106.) Chan’s and Khorshidi’s reports were completed in April

2015 and September 2015, respectively.

       The ALJ next noted a consultative examination report by Kauseruzzaman Khan,

M.D., dated April 6, 2015, but only placed partial weight on this opinion because the

record “supports a conclusion that claimant’s pain is managed with medication and . . .

[p]hysical therapy notes also support that the claimant has good rehab potential, and the

claimant appears to be able to perform activities of daily living despite her chest and back

pain.” (AR 34.)

       Finally, relying on the vocational expert’s testimony, the ALJ concluded that Vance

could not perform her past relevant work, but that there were jobs in significant numbers

in the national economy that Vance could perform, including telephone solicitor, order

clerk, and travel clerk. (AR 36.) As such, the ALJ concluded that Vance was not under a

disability from August 16, 2014, through the date of his decision.



    C. Medical Record

       The court will also focus its review of the medical records on Vance’s back condition

and pain. 2 Vance saw Allysa Watring, PA-C, for low back and right lower extremity pain


2
 Even so, there are extensive medical records detailing Vance’s heart issues as well, including that
she suffered a heart attack requiring a stent in 2016.

                                                 4
on May 1, 2013. She complained that the pain started during her pregnancy, rating it as

“10/10 at its worse, but improves slightly after taking medication.” (AR 348.) At that

time, Vance was taking Vicoprofen and Zanaflex for pain relief. She also stated that the

pain is at its worst when “she is walking and staying in one position for too long.” (Id.)

While her physical examination showed full range of motion, “except for limited right hip

flexion due to pain,” Watring also noted “3/5 motor strength in right hip flexion,” and that

straight leg raises elicited pain. (AR 351.) Finally, Watring noted a “[s]low but steady

gait.” (Id.)

       These findings prompted Watring to refer Vance to neurosurgery and to physical

therapy. The record reflects that Vance subsequently attended aqua therapy and showed

some improvement. (AR 387.) The record also shows that Vance underwent an MRI on

April 18, 2013, which revealed:

               1. Right paracentral disk protrusion L5-S1 with effacement of
               the right anterolateral aspect of the thecal sac and
               displacement of the nerve rootlet sleeve.
               2. Broad-based central disk protrusion L4-L5 with mild
               narrowing of the spinal canal and moderate narrowing of the
               neural foramina bilaterally.

(AR 352.) On June 3, 2013, based on a referral from Watring, Vance was also seen by

Merle S. Rust, M.D., for a neurosurgery consultation. After reviewing Vance’s record and

most recent MRI, Rust found “[c]hronic changes . . . on MRI,” but also noting “[n]o

weakness of examination.” (AR 354.) As for surgery, Rust did not recommend it at the

time, noting that she needed to lose weight and that “she would need not just a simple

diskectomy but most likely a multilevel decompression with fusion.” (Id.)

       At the end of that summer, Vance saw Jamie R. Hitchler, M.D., for pain

                                             5
management.     In a note from her appointment on September 2, 2013, Dr. Hitchler

summarized that Vance “has been tried on a wide variety of pain medication including

Vicoprofen, percocet, and oxycodone,” has been taking pills every 4-6 hours, and has

escalated the amount of pain pills she has been taking. (AR 391.) This history prompted

Hitchler to prescribe Vance a one-time, 30-day supply of hydrocodone until she could be

seen by the pain clinic.

       Vance saw PA-C Watring again on October 29, 2013, at which point she noted that

Vance had been in physical therapy for a few weeks and was asking for more pain

medication. (AR 356.) Vance again reported that the aquatic therapy was helping, but

there was no place to do it in Beloit. Vance also had been going to the pain clinic, where

she was prescribed Tramadol and Gabapentin, but reported that she discontinued taking

the Gabapentin due to side effects and that the Tramadol was not giving her sufficient pain

relief. Vance described her pain as 10/10 again, specifically noting sharp pain in her lower

back traveling down her leg and through her foot. At that point, Watring gave her another

referral for aquatic therapy, a refill of hydrocodone-acetaminophen, and advised that she

lose weight.

       On April 23, 2014, Vance saw Jamie R. Wiseman, M.D., seeking another

neurosurgery referral. Vance described her pain as a “constant ache and burning,” radiating

down her legs and causing numbness in her feet. (AR 399.) At that time, Vance stated

that she was only taking Tylenol with Codeine and a muscle relaxant at night because they

made her too drowsy to take care of her children during the day. During the physical

examination, Dr. Wiseman noted that she stood up from her chair very slowly and walked


                                             6
with a “slight antalgic gait,” specifically noting that “[o]ne leg does appear to swing out

further than the other.” (AR 400.) By this point, Vance reported that she had completed

physical therapy but that it had not helped. She also requested returning to neurosurgery

or for another MRI. After contacting neurosurgery, Wiseman informed Vance that she

still needed to lose weight before getting another referral to neurosurgery, and instead

referred her to a weight loss program. Dr. Wiseman further encouraged Vance to return

to the pain clinic to discuss medication.

       As described above, Vance was next seen for a consultative examination by Dr. Kahn

in March 2015. In his April 2015 report, Dr. Khan noted that Vance has complained of

back pain since the birth of her second child in 2011, and now rates her pain as 8/10. He

noted that she has a prescription for pain medication. He also reviewed the 2013 MRI,

noting that it showed “broad based disc herniation encroaching L-5 nerve bilaterally.” (AR

450.) He further noted that Vance was seen by neurosurgery, but that surgery was not

advised until she lost weight, which had not occurred. Dr. Khan mentioned that Vance

“has been taking Tylenol #3 as needed which keeps her pain under control.” (Id.) As for

Vance’s living conditions, Dr. Khan noted that she: “is single, lives with her children. She

does very little if any house hold works like cleaning, cooking. Her children do most of

the work.” (Id.) Dr. Khan then appears to limit Vance to: “sit[ting] for 20 minutes,

stand[ing] for 15 minutes, lift[ing] 30 pounds, [and] walk[ing] about two blocks.” (Id.) 3

       During his physical examination, Dr. Khan also noted “tenderness cervical spine,


3
  The court says “appears” because Dr. Khan simply may be noting what Vance reported to him,
although the ALJ construed this statement to be Khan’s opinion on Vance’s limitations. (AR 34.)
Regardless, plaintiff does not argue that the ALJ erred in discounting Khan’s opinion.

                                              7
bilateral shoulders, Lumbar spine, bilateral knees, range of motion is presented separately.”

(AR 451.) Khan also noted that he could not test coordination of lower extremities due

to “discomfort bending her knees,” but noted that “[s]he can get up from lying and sitting

and from sitting to standing without support.” (Id.) In conclusion, Dr. Khan stated that

Vance: “has significant lumbar degenerative disc disease and osteoarthritis of multiple

joints, severest being bilateral knees. She is visibly in distress sitting, standing, walking.”

(AR 452.) In his notes from her March 26, 2015, visit, Khan further noted that Vance

“would benefit from use of a cane.” (AR 511.)

       On October 3, 2016, Vance saw Luan Elezi, M.D., a new treatment provider, for

chronic back pain. Dr. Elezi referred her to physical therapy, which Vance apparently

attended, reporting some improvement while still rating her pain as a 5 out of 10. (AR

718, 728-41.)

       On January 26, 2017, Vance saw Debasish Bhattacharyya, M.D., for a pain

consultation. Dr. Bhattacharyya reviewed her pain history and prior treatment, noting

that she “essentially indicated that her pain is a 10” and that it “has not really improved

over time.”   (AR 750.)     Bhattacharyya also noted that physical therapy has “helped

substantially” and she is hoping to get back into it. The physical examination revealed:

“generalized tenderness in all 4 quadrants, suggestive of fibromyalgia”; “mild superimposed

pain that is worse in the mid lumbar region”; and “[s]traight leg raising does not elicit any

true radicular pain.” (AR 753.) Vance’s motor strength was noted as normal with normal

muscle tone and bulk. Bhattacharyya also described her gait and balance as normal. Dr.




                                              8
Bhattacharyya’s impression was that Vance had fibromyalgia. 4 She referred her to aqua

therapy, advised that narcotics were not recommended, but provided her with a sleeping

pill and some topical analgesic cream.

        Finally, the medical records reflect that Vance returned to physical therapy in

February 2017 and, after six sessions, she again reported some improvement, including

that she could now walk her children to the park two houses away from her home. (AR

762.)



                                            OPINION

        The standard by which a federal court reviews a final decision by the Commissioner

of Social Security is well-settled. Findings of fact are “conclusive,” so long as they are

supported by “substantial evidence.” 42 U.S.C. § 405(g). Substantial evidence means

“such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.”    Richardson v. Perales, 402 U.S. 389, 401 (1971).             When reviewing the

Commissioner’s findings under § 405(g), the court cannot reconsider facts, re-weigh the

evidence, decide questions of credibility, or otherwise substitute its own judgment for that

of the ALJ. Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000). Accordingly, where

conflicting evidence allows reasonable minds to reach different conclusions about a

claimant’s disability, the responsibility for the decision falls on the Commissioner. Edwards



4
  Bhattacharyya was not aware of Vance’s 2013 MRI, specifically noting that “[s]he has not had
any MRI or imaging.” (AR 750.) Whether Bhattacharyya would have altered her fibromyalgia
diagnosis if she had been aware of the 2013 MRI appears unknowable on this record. More
importantly, it also appears to be immaterial since Vance is not arguing that the ALJ erred by failing
to recognize fibromyalgia as a severe impairment or otherwise accommodate this condition in her
RFC.

                                                  9
v. Sullivan, 985 F.2d 334, 336 (7th Cir. 1993). At the same time, the court must conduct

a “critical review of the evidence,” id., and insure that the ALJ has provided “a logical

bridge” between findings of fact and conclusions of law, Stephens v. Berryhill, 888 F.3d 323,

327 (7th Cir. 2018).



                                         OPINION

I. Treatment of Listing 1.04

       Vance asserts that the following listing applies to her chronic back pain:

              1.04 Disorders of the spine (e.g., herniated nucleus pulposus,
              spinal    arachnoiditis,   spinal    stenosis,   osteoarthritis,
              degenerative disc disease, facet arthritis, vertebral fracture),
              resulting in compromise of a nerve root (including the cauda
              equina) or the spinal cord. With:

              A. Evidence of nerve root compression characterized by neuro-
              anatomic distribution of pain, limitation of motion of the
              spine, motor loss (atrophy with associated muscle weakness or
              muscle weakness) accompanied by sensory or reflex loss and, if
              there is involvement of the lower back, positive straight-leg
              raising test (sitting and supine);

              or

              B. Spinal arachnoiditis, confirmed by an operative note or
              pathology report of tissue biopsy, or by appropriate medically
              acceptable imaging, manifested by severe burning or painful
              dysesthesia, resulting in the need for changes in position or
              posture more than once every 2 hours;

              or

              C. Lumbar spinal stenosis resulting in pseudoclaudication,
              established by findings on appropriate medically acceptable
              imaging, manifested by chronic nonradicular pain and
              weakness, and resulting in inability to ambulate effectively, as
              defined in 1.00B2b.



                                             10
20 C.F.R. § Pt. 404, Subpt. P, App. 1, § 1.04.

       Vance argues that the ALJ engaged in a “perfunctory analysis” of Listing 1.04, which

is clearly inadequate. (Pl.’s Opening Br. (dkt. #15) 11.) See Barnett v. Barnhart, 381 F.3d

664, 669-70 (7th Cir. 2004) (finding the ALJ’s “two sentence consideration of the Listing

of Impairments [was] inadequate and warrants remand” where ALJ ignored significant

medical history and did not consult medical expert regarding equivalency); Brindisi v.

Barnhart, 315 F.3d 783, 786 (7th Cir. 2003) (“[F]ailure to discuss or even cite to a listing,

combined with an otherwise perfunctory analysis, may require remand[.]”). While the

court agrees that the ALJ’s analysis is brief, he does reference Listing 1.04 and expressly

found that there was no evidence in the record of any of the three required conditions: (1)

nerve root compression; (2) spinal arachnoiditis; or (3) lumbar spinal stenosis resulting in

inability to ambulate effectively. (AR 30.) Moreover, in another section of his opinion,

the ALJ placed great weight on the opinions of the two state agency consulting physicians,

particularly Dr. Chan, who opined that none of the listings applied. See Schreck v. Barnhart,

357 F.3d 697, 700 (7th Cir. 2004) (holding that “ALJ may properly rely upon the opinion

of these medical experts” in finding that a listing did not apply); Curvin v. Colvin, 778 F.3d

645, 650 (7th Cir. 2015) (explaining that RFC discussion provided necessary detail to

review step three determination; not discounted simply because it appeared elsewhere in

decision).

       In addition to faulting the ALJ generally for a limited explanation, plaintiff argues

the MRI showed “effacement of the right anterolateral aspect of the thecal sack and

displacement of the nerve rootlet sleeve.” (Pl.’s Opening Br. (dkt. #15) 11 (quoting AR


                                             11
352).) From this, she represents, without citing any legal or medical authority, that “[t]his

is direct evidence of compromise of the nerve root.” (Id.) Even assuming that the MRI

shows that the nerve root is compromised, however, there is still no evidence in the record

that this MRI finding satisfies any of the three subparts of Listing § 1.04. See Coleman v.

Astrue, 269 Fed. App’x 596, 603 (7th Cir. 2008) (claimant failed to prove that impairment

satisfied listing because he cited only his own blanket assertion of that fact). In other

words, plaintiff has identified nothing in the medical record to support a clear finding of

(1) nerve root compression, (2) spinal arachnoiditis, or (3) lumbar spinal stenosis resulting

in inability to ambulate effectively.

       Moreover, with respect to subpart A specifically, even if the MRI showed “nerve

root compression,” plaintiff develops no argument, nor points to any law or evidence, that

her “nerve root compression” is “characterized by neuro-anatomic distribution of pain,

limitation of motion of the spine, motor loss (atrophy with associated muscle weakness or

muscle weakness) accompanied by sensory or reflex loss and, if there is involvement of the

lower back, positive straight-leg raising test (sitting and supine).” 20 C.F.R. § Pt. 404,

Subpt. P, App. 1, § 1.04. To the contrary, as detailed above, with the exception of a May

2013 reference to limited motor strength in her right hip flexion (AR 351), the record

reflected no motor loss or muscle weakness. (AR 351 (“motor strength and muscle tone

normal”); AR 359 (noting motor strength 4/5); AR 511 (“motor: tone, power, normal”);

AR 753 (“Motor 5/5 strength in the upper and lower limbs with normal muscle tone and

bulk).) Critically here, the Seventh Circuit has held that an ALJ need not explain why an

impairment failed to meet or equal a listing where there is no evidence that it did. Ronning


                                             12
v. Colvin, 555 Fed. App’x 619, 623 (7th Cir. 2014); Scheck v. Barnhart, 357 F.3d 697, 700–

01 (7th Cir. 2004) (citing Steward v. Bowen, 858 F.2d 1295, 1299 (7th Cir. 1988)).

       Plaintiff also faults the ALJ for his finding that Vance “is able to walk without

assistive devices.” (Pl.’s Opening Br. (dkt. #15) 11 (citing AR 30).) This finding appears

relevant to subpart C, which requires a showing of “[l]umbar spinal stenosis . . . resulting

in inability to ambulate effectively, as defined in 1.00B2b.” 20 C.F.R. § Pt. 404, Subpt. P,

App. 1, § 1.04. Absent a finding that plaintiff suffers from lumbar spinal stenosis -- an

argument plaintiff does not pursue -- whether she can ambulate effectively is immaterial.

Nonetheless, the court will briefly address plaintiff’s argument that the ALJ’s finding that

she could ambulate effectively was not grounded in substantial evidence. The pertinent

regulation provides:

              (1) Definition. Inability to ambulate effectively means an
              extreme limitation of the ability to walk; i.e., an impairment(s)
              that interferes very seriously with the individual's ability to
              independently initiate, sustain, or complete activities.
              Ineffective ambulation is defined generally as having
              insufficient lower extremity functioning (see 1.00J) to permit
              independent ambulation without the use of a hand-held
              assistive device(s) that limits the functioning of both upper
              extremities. (Listing 1.05C is an exception to this general
              definition because the individual has the use of only one upper
              extremity due to amputation of a hand.)

              (2) To ambulate effectively, individuals must be capable of
              sustaining a reasonable walking pace over a sufficient distance
              to be able to carry out activities of daily living. They must have
              the ability to travel without companion assistance to and from
              a place of employment or school. Therefore, examples of
              ineffective ambulation include, but are not limited to, the
              inability to walk without the use of a walker, two crutches or
              two canes, the inability to walk a block at a reasonable pace on
              rough or uneven surfaces, the inability to use standard public
              transportation, the inability to carry out routine ambulatory

                                             13
              activities, such as shopping and banking, and the inability to
              climb a few steps at a reasonable pace with the use of a single
              hand rail. The ability to walk independently about one's home
              without the use of assistive devices does not, in and of itself,
              constitute effective ambulation.

20 C.F.R. § Pt. 404, Subpt. P, App. 1, § 1.00B(2)(b).

       In stating that Vance “is able to walk without assistive devices,” the ALJ did not

expressly state that plaintiff could ambulate effectively. Instead, the ALJ used a shorthand,

and plaintiff is correct in pointing out that the use of assistive devices is an example of

ineffective ambulation, though it is not a requirement. Still, plaintiff offers no evidence

that her difficulty in walking would meet the regulation’s definition.        Moreover, after

considering the ALJ’s full opinion, rather than just his brief explanation rejecting Listing

1.04, the ALJ adequately explained why she did not meet the definition. While the record

reflects that she walked slowly, her gait was for the most part described as normal, or at

most with a “slight antalgic gait.” And while Dr. Kahn recommended that she use a cane,

he did not say that a cane was required, nor is there any evidence that Vance did use a

cane. Finally, even if there were such a requirement or evidence of use, the regulation

offers as an example of ineffective ambulation the use of “two canes,” not one.

       For these reasons, the court rejects this challenge as a basis for remand.



II. RFC Formulation

       Vance also challenges the ALJ’s RFC formulation, arguing that it is not based on

substantial evidence. Specifically, Vance takes issue with the ALJ’s treatment of (1) her

activities of daily living, (2) her use of pain medication, and (3) a statement in her physical

therapy records that she has “good rehab potential.”

                                              14
       The ALJ discounted Vance’s testimony about her physical limitations by pointing

to other evidence of “claimant’s ability to drive, perform errands, and actively take care of

her children,” which the ALJ found supports a finding that “she still has the ability to

perform some work activities.” (Pl.’s Opening Br. (dkt. #15) 14 (citing AR 33).) While

Vance contends that this analysis has been repeatedly criticized by the Seventh Circuit (id.

(citing Punzio v. Astrue, 630 F.3d 704, 712 (7th Cir. 2011)), and Carradine v. Barnhart, 360

F.3d 751, 751 (7th Cir. 2004)), and defendants acknowledged at the hearing that the ALJ’s

language was “dangerously close” to the Seventh Circuit’s criticism, defendant correctly

points out that the regulations expressly provide that an ALJ may consider a claimant’s

daily activities in assessing credibility. See 20 C.F.R. § 404.1529(c)(3)(i). Moreover, in

viewing the full ALJ decision, the ALJ did not rely solely on her activities of daily living in

rejecting the full range of limitations Vance claimed; instead, the ALJ reviewed the medical

record generally, highlighting among other things, evidence of muscle strength, a slow and

steady gait, and improvement with physical therapy, as well as evidence, at least with

respect to her cardiac condition, that plaintiff was not always compliant with treatment.

       Vance nevertheless contends that the ALJ ignored evidence in the record indicating

that pain medication provided only slight relief, and she complained of side effects from

certain medication -- namely, that the drugs made her drowsy, limiting her to taking them

at night only. Consistent with Vance’s argument, however, the ALJ only found that Vance

had “some pain relief from medications,” and did not indicate that pain medication

resolved her pain issues. (AR 33.) To the contrary, and as detailed above, the ALJ

discounted Vance’s complaints of pain based on other evidence in the record, including


                                              15
medical evidence demonstrating good muscle and motor strength, normal gait,

performance of some activities of daily living, and improvement with physical therapy,

which was noted at times, albeit not consistently. Moreover, the ALJ accommodated her

concerns about pain in the RFC by limiting her to “sedentary exertional level.” (AR 33.)

       Finally, Vance faults the ALJ for relying on a statement in her physical therapy notes

that she had “good rehab potential,” arguing that “[t]he prospect of improvement in the

future is not a relevant consideration in assessing an RFC for the period in question.” (Pl.’s

Opening Br. (dkt. #15) 15 (citing Giles v. Astrue, 483 F.3d 483, 487 (7th Cir. 2007)).)

While the general point is well taken, the ALJ’s observation does not reflect a suspect,

future-looking view. Instead, the physical therapy note -- and the ALJ’s reference to it --

simply suggests that physical therapy could continue to address some of Vance’s back

issues. Indeed, the medical records repeatedly reflect improvement in Vance’s mobility

and pain as a result of her physical therapy efforts. 5



5
  While the court rejects these specific arguments, there is a plain error in the ALJ’s written RFC
formulation. Both the state agency medical consultants and the ALJ in other parts of his opinion
limit Vance to two hours total of walking or standing in an eight-hour day. (AR 33 (“I
accommodated claimant’s history of back pain and obesity in the residual functional capacity
finding by limiting claimant to work at the sedentary exertional level by limiting her to
standing/walking up to two hours during an eight-hour workday.”); AR 108 (Dr. Chan indicating that
Vance could stand and/or walk (with normal brakes) for a total of 2 hours); AR 137 (Dr. Khorshidi
with same recommendation)).) The RFC as quoted above from the ALJ’s written decision, however,
provides that Vance “can stand for a total of 2 hours and walk for a total of 2 hours in an 8-hour
workday.” (AR 31 (emphasis added).) Plaintiff did not point out this error, likely because it is
harmless since in providing hypotheticals to the vocational expert, the ALJ limited Vance to “a
range of sedentary work” (with additional environmental limitations not relevant to Vance’s
appeal). (AR 75.) The definition of “sedentary work” under 20 C.F.R. § 404.1567 and the
definition of “occasionally” under SSR 83-10, 1983 WL 31251, at *5 (Jan. 1, 1983), in turn, limited
her to standing or walking for a total of two hours in an eight-hour workday. As such, in finding
that she could perform telephone solicitor, order clerk and travel clerks jobs, neither the VE nor the
ALJ was relying on an RFC finding that she could stand for two hours and walk for two hours in an
eight-hour workday.

                                                 16
                                 ORDER

IT IS ORDERED that:

1) The decision of defendant Andrew M. Saul, Commissioner of Social Security,
   denying plaintiff Donya Vance’s application for disability benefits is
   AFFIRMED.

2) The clerk of court is directed to enter judgment for defendant.

Entered this 7th day of November, 2019.

                                  BY THE COURT:


                                  /s/
                                  __________________________________
                                  WILLIAM M. CONLEY
                                  District Judge




                                    17
